United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   February 21, 2007
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 06-50876
                                      Summary Calendar



       TRACI TRUITT,

                                                           Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                    Appeal from the United States District Court for
                             the Western District of Texas
                               (USDC No. 1:05-CV-731)
           _________________________________________________________
           _________________________________________________________


Before REAVLEY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Reviewing under the same standard as the district court, we affirm the ALJ’s final

decision denying Truitt’s claim for disability insurance benefits and supplemental



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
security benefits under the Social Security Act, 42 U.S.C. § 401 et seq., for the following

reasons:

       1.     This court's review of the Commissioner's decision is limited to determining

              whether the Commissioner used proper legal standards to evaluate the

              evidence and whether the decision is supported by substantial evidence. See

              Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). We find that the

              ALJ’s decision comports with the legal standards for disability

              determination set forth by this Court under the Act and relevant regulations.

              The ALJ’s decision reflects that he properly considered all of the evidence

              of record concerning Truitt’s condition, including the objective findings in

              her treatment records, her treatment history, the findings of consultative

              examiners Dr. Tadlock, Dr. Hirsch, Dr. Dubin, and Dr. Harrell, the

              assessments of the non-examining state agency physicians, testimony of a

              vocational expert, Truitt’s testimony, and her activity level.

                     The ALJ’s decision further indicates that he recognized and applied

              the relevant legal standards in assessing Truitt’s residual functional capacity

              and the credibility of her subjective allegations. The record also reflects

              that the ALJ properly considered all of Truitt’s symptoms, including pain,

              and the extent to which those symptoms could reasonably be accepted as

              consistent with the objective medical and other evidence.

       2.     We find there is substantial evidence of record supporting the ALJ’s

                                             2
determination that Truitt is not disabled within the meaning of the Act. See

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). The medical evidence

does not indicate that Truitt was unable to ambulate effectively due to her

ankle injury or that she had the requisite number of depressive symptoms or

marked functional limitations as required to establish a listed or equivalent

joint dysfunction or mental health impairment.

       The medical records indicate that Truitt sought very little treatment

for her ankle after the fracture healed and stabilizing hardware was

removed. Although subsequent x-ray and physician examinations reflect

some deformity of her ankle resulting in some pain and limitation, the

medical evidence does not indicate that Truitt’s ankle pain was so

debilitating that she could not perform any work.

       Truitt’s mental health records reveal that, although she was

diagnosed with certain mental impairments, her symptoms were controlled,

stable, and generally mild. These treatment records also indicate that Truitt

was “somewhat dramatic,” was not consistently compliant with her

medication, and, in the opinion of one examiner, exaggerated her

psychological symptoms and problems in an attempt to create the

impression of severe psychopathology.

       Finally, testimony from a vocational expert provides substantial

evidence to support the ALJ’s decision that Truitt was able to perform her

                               3
            past relevant work as an electronics assembler, given the specific

            limitations of her residual functional capacity.

AFFIRMED.




                                           4